miami L;BHAR¥

*** F0R PUBLICATIQN IN WEsT’s HAWA!‘I REP0RTS AND PACIFIC REP0RTER ***

IN THE SUPREME COURT OF THE STATE OF HAWAIT

---@0@---

IN THE INTEREST OF N.C., a MinOr

NO. 28294

CERTIORARl TO THE INTERMEDIATE COURT OF APPEALj

""‘§
55

(FC-J NO. 0063855)

APRIL l9, 2010

MOON, C.J., ACOBA, AND DUFFY, JJ.; AND RECKTENW
DlSSENTING, WlTH WHOM NAKAYAMA, J., JOlNS

'L‘j =Gi £@J? 51 E»:£§' 3553

 

OPINION OF THE COURT BY DUFFY, J.

On March 4, 20l0, this court accepted petitioner/minor-

appellant NC’s (NC) timely application for writ of certiorari to

review the June 26, 2009 summary disposition order of the

(ICA) in In re NC, NO. 28294 (App.

Intermediate Court of Appeals

June 26, 2009) (SDO), which affirmed the Family Court of the
Third Circuit's (family court’s) September 26, 2006 decree1 which

adjudicated NC to be a status offender2 pursuant to HawaiU_

1 The Honorable Aley K. Auna, Jr., presided.

Hawai‘i Revised Statutes

2 At the time of the family court decree,
as

(HRS) section 571-2 defined “status offender,” as it does now,

any child coming within the family court’s jurisdiction
under section 57l~11(2)(B), (C), or (D). Such child is
distinquished from (A) a law violator under section
571-l1(1) who comes into the family court upon alleqations

such person has committed an act which would constitute a
continue...

GE"H.:.|

*** F0R PUBLICATIQN IN wEsT’s HAWAI‘I REP0RTS AND PACIF!C REPQRTER ***

Revised Statutes (HRS) section 571-ll(2) and placed NC on
protective supervision of the family court.

NCFs application presents the following question:

Whether the appellate court should recognize “plain
error” on appeal, as it did in Petitioner’s brother's appeal
from the identical underlying act and point of error, as the
Family Court failed to engage in a Tachibana-like colloquy
to obtain an on-the-record waiver of the right to testify,
to remain silent, or to confront and cross-examine
witnesses.

We hold that the family court erred in proceeding under
HRS section 571-ll(2) jurisdiction in this case based on the
material allegations of the amended petition filed against NC.
NC’s substantial rights were violated when he was adjudicated for
alleged law violations without the statutorily required
recommendation of a qualified physician or psychologist, pursuant
to HRS section 571-44, and without the constitutional protections
that apply to proceedings conducted under HRS section 571-ll(l)
jurisdiction. As such, the family court’s adjudication of NC is
plain error and must be reversed.

I. BACKGROUND

This case arises from alleged incidents of sexual

conduct between NC, a child who was between eight and nine years

old at the relevant times, and another child (CW), who was

2...continue
crime if committed by an adult, and (B) a neglected child
under section 571-ll(2)(A) and (9) and chapter 587.

HRS § 571-2 (2006) (emphasis added).

*** FoR PUBLICATIQN IN WEST’S HAWAI‘I REP0RTS AND PACIFIC REPQRTER w

approximately seven years old at the relevant times. What

follows are the facts and procedural history relevant to the

instant application.
A. The Petitions
0n August 4, 2004, the Office of the Prosecuting

Attorney for the County of Hawaid_(prosecutor) filed a petition
in family court pursuant to HRS chapter 57l. The petition did
not indicate the section of chapter 571 under which it was filed;

however, the petition stated:

The above-named child appears to come within the purview of
the HR$ Section indicated above, in that the child allegedly
violated or attempted to violate the law in the following

manner:
COUNT 1 []

Sometime between June l, 2003, and October 23, 2003,
the exact date being unknown, in Kona, County and State of
Hawaii, [NC] knowingly subjected to sexual contact [CW], a
person who was less than fourteen years old, or caused [CW]
to have sexual contact with thereby [sicl committing the
offense of Sexual Assault in the Third Degree, in violation

of Section 707-732(l)(b),3 [HRS], as amended.

3 At the time of the petition filed against NC, HRS section 707-
732(l)(b) provided, as it does now:

(1) A person commits the offense of sexual assault in the
third degree if:

(b) The person knowingly subjects to sexual contact
another person who is less than fourteen years old or
causes such a person to have sexual contact with the
person[.]

HRS § 707-732(l)(b) (Supp. 2004). “Sexual contact” was defined, as it is now,
as “any touching, other than acts of ‘sexual penetration’, of the sexual or
other intimate parts of a person not married to the actor, or of the sexual or

other intimate parts of the actor by the person, whether directly or through
continue...

*i** F0R PUBLICATIQN 1N WEST’S HAWAI‘I REPQRTS AND PACIFIC REP0RTER ***

COUNT ll []

Sometime between June l, 2003, and October 23, 2003,
the exact date being unknown, in Kona, County and State of
Hawaii, [NC] knowingly subjected to sexual contact [CW], a
person who was less than fourteen years old, or caused [CW]
to have sexual contact with him, thereby committing the
offense of Sexual Assault in the Third Degree, in violation
of Section 707-732(l)(b), [HRS], as amended.

COUNT III []

Sometime between August, 2003, and September, 2003,
the exact date being unknown, in Kona County and State of
Hawaii, [NC] knowingly subjected to sexual contact [CW], a
person who was less than fourteen years old, or caused [CW]
to have sexual contact with him, thereby committing the
offense of Sexual AsSault in the Third Degree, in violation
of Section 707-732(l)(b), [HRS], as amended.

COUNT IV []

Sometime between August, 2003, and September, 2003,
the exact date being unknown, in Kona, County and State of
Hawaii, [NC] knowingly subjected to sexual contact [CW], a
person who was less than fourteen years old, or caused [CW]
to have sexual contact with him, by knowingly subjecting
[CW] to fellatio, thereby committing the offense of Sexual
Assault in the Third Degree, in violation of Section 707-
732(l)(b), [HRS], as amended.

(Emphases added.)

Although the petition did not specify the section of

chapter 571 under which it had been filed, allegations that NC

3...continue

the clothing or other material intended to cover the sexual or other intimate

parts.”

HRS § 707-700 (Supp. 2004). “Sexual penetration” was defined, as

(1) Vaginal intercourse, anal intercourse, fellatio, deviate
sexual intercourse, or any intrusion of any part of a
person’s body or of any object into the genital or anal
opening of another person’s body; it occurs upon any
penetration, however slight, but emission is not required;
or

(2) Cunnilingus or anilingus, whether or not actual
penetration has occurred.

*** F0R PUBLICATIGN IN WEST’S HAWAI‘I REP0RTS AND PACIFIC REP0RTER m

had committed an offense in violation of HRS section 707-
732(l)(b) were consistent with a petition filed pursuant to HRS
section 571-ll(l) (l993 & Supp. 2004).

At the time et the petitien, HRs section 571-1i<1>

provided, as it does now:

Except as otherwise provided in this chapter, the court
shall have exclusive original jurisdiction in proceedings:

(l) Concerning any person who is alleged to have
committed an act prior to achieving eighteen years of
age which would constitute a violation or attempted
violation of any federal, state, or local law or

municipal ordinance. Regardless of where the

violation occurred, jurisdiction may be taken by the
court of the circuit where the person resides, is
living, or is found, or in which the offense is
alleged to have occurred[.]

HRS § 571-ll(l) (emphasis added).

On September 29, 2004, the prosecutor amended the
petition against NC; However, as with the original petition, the
amended petition did not indicate the section of HRS chapter 571
under which the petition had been filed, The amended petition

stated the following:

The above-named child appears to come within the purview of
the HRS Section indicated above, in that the child allegedly
violated or attempted to violate the law in the following
manner:

The above-named child appears to come within the purview of
the HRS Section indicated above, by reason of the following
facts:

COUNT I []

Sometime between June l, 2003, and October 23, 2003,
the exact date being unknown, in Kona, County and State of
Hawaii, [NC] knowingly subjected to sexual contact [CW], a
person who was less than fourteen years old, or caused [CW]

*** F0R PmzLlcATloN IN WEST’S HAWAI‘I REPQRTS AND PACIFIC REPQRTER ***

to have sexual contact with him, thereby committing the
offense of Sexual Assault in the Third Degree, in violation
of Section 707-7332(l)(b) [sic], [HRS], as amended, brining
[sic1 him before this Court as a Person in Need of
Supervision under Sections 571-ll(2) and 571-44, [HRSl, as
amended.

coUNT ii []

Sometime between June l, 2003, and October 23, 2003,
the exact date being unknown, in Kona, County and State of
Hawaii, [NC] knowingly subjected to sexual contact [CW], a
person who was less than fourteen years old, or caused [CW]
to have sexual contact with him, thereby committing the
offense of Sexual Assault in the Third Degree, in violation
of Section 707-7332(l)(b) [sic], [HRS], as amended, brining
[sic] him before this Court as a Person in Need of
Supervision under Sections 571-1l(2) and 571-44, [HRS], as
amended.

coUNT 111 []

Sometime between August, 2003, and September, 2003,
the exact date being unknown, in Kona County and State of
Hawaii, [NC] knowingly subjected to sexual contact [CW], a
person who was less than fourteen years old, or caused [CW]
to have sexual contact with him, thereby committing the
offense of Sexual Assault in the Third Degree, in violation
of Section 707-7332(l)(b) [sic], [HRS], as amended, brining
[sicl him before this Court as a Person in Need of
Supervision under Sections 571-ll(2) and 571-44, [HRS1, as
amended.

COUNT IV []

Sometime between August, 2003, and September, 2003,
the exact date being unknown, in Kona, County and State of
Hawaii, [NC] knowingly subjected to sexual contact [CW], a
person who was less than fourteen years old, or caused [CW]
to have sexual contact with him, thereby committing the
offense of Sexual Assault in the Third Degree, in violation
of Section 707-7332(l)(b) [sic], [HRS], as amended, brining
[sic] him before this Court as a Person in Need of
Supervision under Sections 571-llf2) and 571-44, [HRS], as
amended.

(Emphases added.)
The amended petition retained the original petition’s
allegations that NC had committed offenses in violation of HRS

section 707-732(l)(b); however, it added language that appeared

*** F0R PUBLICATIQN lN WEsT’s HAWAI‘I 'REPQRTS AND PAcIFIc REPQRTER ***'

to assert family court jurisdiction pursuant to HRS section 571-
l1(2) (l993) and HRS section 571-44 (l993).
At the time of the petition, HRS section 571-ll(2)

provided, as it does now:

Except as otherwise provided in this chapter, the court
shall have exclusive original jurisdiction in proceedings:

(2) Concerning any child“] living or found within the
circuit: ‘

(A) who is neglected as to or deprived of
educational services because of the failure of
any person or agency to exercise that degree of
care for which it is legally responsible;

(B) Who is beyond the control of the child's
parent or other custodian or whose behavior is
injurious to the child's own or others' welfare;

(C) Who is neither attending school nor
receiving educational services required by law
whether through the child's own misbehavior or
nonattendance or otherwise; or

(B) Who is in violation of curfew[.]
HRS § 571-ll(2).
HRS section 571-44 states the following requirements
before a child under the age of twelve can be adjudged to come

within HRS section 571-ll(l):

The court may order that a child or minor concerning whom a
petition has been filed shall be examined by a physician,
surgeon, psychiatrist, or psychologist, and it may order
treatment, by them, of a child or minor who has been
adjudicated by the court. For either the examination or
treatment, the court may place the child or minor in a
hospital or other suitable facility. The court, after
hearing, may order examination by a physician, surgeon,

4 HRS section 571-2 provided, as it does now, that: “‘Child' or
‘minor’ means a person less than eighteen years of age.” HRS § 571-2 (l993).

7

*** F0R PI)BLICATIQN 1N WEST’S HAWAI‘I REP0RTS AND PACIFIC REPQRTER …

psychiatrist, or psychologist, of a parent or guardian whose
ability to care for a child before the court is at issue.

No child under the age of twelve shall be adjudged to come

within section 571-llLl) without the written recommendation

of a licensed psychologist or of a psychiatrist or other

physician duly gualified by special training and experience
1 in the practice of child psychiatry.

HRS § 571-44 (emphasis added).
B. Pretrial Proceedings

On September 9, 2004, a summons was issued, pursuant to
HRS section 571-ll(2), for NC and his parents to appear before
the family court on September 2l, 2004.

On September 23, 2004, NC's parents, through their
(parents’) counsel, filed a motion to dismiss on the grounds that
“a minor less than fourteen years old cannot commit the offenses
charged.” NC joined in the motion.

On December 7, 2004, a hearing was held on the motion
to dismiss, and the family court»orally denied the motion. On
March 29, 2005, the family court filed a written order denying
the motion which stated that the motion was treated as a motion
filed by NC. In the family court’s findings of fact and 2
conclusions of law, the family court concluded, inter alia, that`
the sexual assault statutes at issue were “very specific and
precise and are not vague, arbitrary, or discriminatory,” and did

not violate NC's due process rights.

*** F0R PUBLICATIQN 1N WEST’S HAWAI‘I REPQRTS AND PACIFIC REPQRTER *='=*

The family court also concluded that “[b]ecause [NC]
was under the age of 12 years old at the time the alleged
offenses occurred, Minor can only be adjudicated as a status
offender pursuant to §57l-ll(2), H.R.S., as amended (also called
a person in need of supervision). §57l-44, H.R.S., as amended.”
(Emphases added.)

On March 7, 2005, NC’s parents filed a motion for
reconsideration of the family court’s denial of the motion to
dismiss. NC filed a joinder in the motion for reconsideration on
March 29, 2005. The family court orally denied the motion on
April l9, 2005 and filed a written order on May l2, 2005. §

On may 2, 2005, NC’s parents filed a motion for leave
to file an interlocutory appeal from the family court’s denial of
the motion to dismiss and denial of the motion for
reconsideration. On May 20, 2005, NC filed a joinder in the
motion for interlocutory appeal. The family court orally denied
the motion on May 24, 2005, and filed a written order on June 29,
2005. 1
C. Stipulated Evidence

On October 4, 2005, the prosecutor and NC submitted a
stipulation regarding the submission of evidence for the bench
trial to the family court. The stipulation incorporated by

reference the “Submission of Stipulated Evidence For Bench Trial,

*** FoR PUBLICATIQN IN WEST’S HAWAI‘I REPQRTS AND rAclFlc REP0RTER ***

counsel,

Exhibits ‘A’, ‘B', and ‘C’” filed with the family court in In re-

J`_C_,

D.

decision and adjudicated NC to be a status offender.

relevance

following,

(Emphases

stating,

in relevant part

WHEREAS, the police report(s), exhibits and other materials
in [In re TC], are the same police report(s), exhibits and
materials that relate_to the allegations in the instant
case, [In re NC]. In other words, this material is relevant
evidence and will assist the Court in reaching a decision in
above-entitled case.

ACCORDINGLY, IT IS HEREBY STIPULATED AND AGREED that the
“Submission Of Stipulated Evidence For Bench Trial” filed on
or about August 25, 2005, in [In re TC], is hereby
incorporated by reference. The police report(s), exhibits
and other materials shall be deemed as admissible evidence
for the above-entitled Court to consider in the instant
case, [In re NC].

`The stipulation was signed by the prosecuting attorney, NC's
and NC.

Adjudication of NC as a Status Offender

On October 4, 2005, the family court rendered its

Of

to the instant application, the family court stated the

during the adjudication hearing:

The Court further understands that in both of these cases
involving [TC] and [NC], that the parties waive their right
to have an actual trial by presenting of live witnesses and
other evidence, and instead offer to the Court for its

consideration, evidence stipulated, which would include, but
certainly not limited to, the -- all the police reports
attached to as Exhibit B to the submission of stipulated
evidence for bench trial filed on August 25, 2005, and

Dr. Peter In's report submitted as Exhibit C attached to
that document referenced. And that the minors did waive
their ability to cross-examine any of the evidence presented
by way of stipulation.

added.) The family court concluded that:

Based upon all of the evidence presented, the Court
further finds and concludes that the State has met its
burden in proving beyond a reasonable doubt each and every

l0

*** FOR PUBLICATIQN IN WEST’S HAWAI‘I REP82 P.3d 401, 405-06 (2003) (internal
quotation marks omitted) (quoting State v. Shinyama, 101 Hawafi
389, 395, 69 P.3d 517, 523 (2003)); see also Hawai7i Family Court

Rules (HFCR) Rule 61 (2000);5 Hawaiii Rules of Penal Procedure

5 HFCR Rule 61 provides:

No error in either the admission or the exclusion of
evidence and no error or defect in any ruling or order or in
anything done or omitted by the court or by any of the
parties is ground for granting a new trial or for setting
aside a verdict or for vacating, modifying, or otherwise
disturbing a judgment or order, unless refusal to take such
action appears to the court inconsistent with substantial
justice. The court at every stage of the proceeding must
disregard any error or defect in the proceeding that does
not affect the substantial rights of the parties.

HFCR Rule 61 (emphases added).

17

m FoR PUBLICATIQN IN WEST’S HAWAI‘I REPQRTS AND PACIFIC REPQRTER m

(HRPP) Rule 52(b) (1977) (“Plain errors or defects affecting

substantial rights may be noticed although they were not brought
to the attention of the court.” (Emphasis added.)).
B. Statutory lnterpretation

lt is well-settled that

“[t]he interpretation of a statute is a question of law
reviewable de novo.” Capua v. Weyerhaeuser Co., 117 HawaiH
439, 443, 184 P.3d 191, 196 (2008) (citing Flor v. Hol uin,
94 HawaiU.70, 76, 9 P.3d 382, 388 (2000)) (brackets,
citations, and ellipses omitted). Statutory construction is
guided by the following rules:

First, the fundamental starting point for statutory
interpretation is the language of the statute itself.
Second, where the statutory language is plain and
unambiguous, our sole duty is to give effect to its
plain and obvious meaning. Third, implicit in the
task of statutory construction is our foremost
obligation to ascertain and give effect to the
intention of the legislature, which is to be obtained
primarily from the language contained in the statute
itself. Fourth, when there is doubt, doubleness of
meaning, or indistinctiveness or uncertainty of an
expression used in a statute, an ambiguity exists.
And fifth, in construing an ambiguous statute, the
meaning of the ambiguous words may be sought by
examining the context, with which the ambiguous words,
phrases, and sentences may be compared, in order to
ascertain their true meaning.

Carlisle v. One (l) Boat, 119 HawaiU.245, 256, 195 P.3d

1177, 1188 (2008) (quoting In re Contested Case Hearing_on
Water Use Permit Application, 116 Hawafi 481, 489-90, 174
P.3d 320, 328-29 (2007)) (block quotation format altered).

State v. Woodfall, 120 Hawafi 387, 391, 206 P.3d 841, 845
(2009).
C. Constitutional Questions

“This court reviews questions of constitutional law
under the right/wrong standard and, thus, exercises its own

independent judgment based on the facts of the case.” State v.

18

m F0R PUBLICATI0N lN WEST’S HAWAI‘I REPQRTS AND PACIFIC REP0RTER m

Mundon, 121 HawaiH_339, 349, 219 P.3d 1126, 1136 (2009)
(brackets and internal quotations omitted) (quoting State v.
Jenkins, 93 HawaiH 87, l00, 997 P.2d 13, 26 (2000)).

l l1I. DlSCUSSION

A. The 1CA Did Not Err When lt Deemed That NC's Point of Error
Had Been Waived.v

NC argues that the lCA gravely erred when it failed to
include HRS section 572-ll(2) status offenders among the juvenile
defendants entitled to an on-the-record waiver of the right to
testify in their own behalf.

As stated previously, the lCA cited HRAP Rule 28(b)(7)
and declined to recognize this point of error, because NC made no
argument and cited no legal authority in support of that point.
SDO at 6.

HRAP Rule 28(b)(7) provides that

[w]ithin 40 days after the filing of the record on appeal,
the appellant shall file an opening brief, containing the
following sections in the order here indicated:

(7) The argument, containing the contentions of the
appellant on the points presented and the reasons therefor,
with citations to the authorities, statutes and parts of the
record relied on. The argument may be preceded by a concise
summary. Points not argued may be deemed waived.

HRAP Rule 28(b)(7) (2008) (emphasis added).

A review of NC's opening brief on appeal reveals that
NC included the point of error that “[t]he family court
reversibly erred in failing to establish that [NC] knowingly,

19

"m F0R PUBLICATIQN 1N W'Es'r’s HAWAI‘! REPQRTS ANI) PACIFIC REPQRTER m

intelligently, and voluntarily waived his constitutional rights
to proceeding to trial on stipulated evidence.” NC argued that
“[t]he family court failed to colloquy [NC] regarding the
relinquishment of the rights he waived by proceeding to trial in
this manner.”

NC appeared to cite State v. Sawyer, 88 HawaiH_325,
330, 966 P.2d 637, 642 (l998), as well as HRPP Rule 52(b) and
HawaiYi Rules of Evidence (HRE) Rule 103(d),6 for the standard of
review for plain error. NC then argued that “[t]he family
court’s failure to colloquy [NC] and to obtain a valid waiver of
his fundamental rights constituted reversible error.”

The 1CA was correct in stating that NC did not specify
which of his fundamental rights had been violated during his
adjudication as a status offender. SDO at 6. Also, NC did not
indicate which constitutional or fundamental rights had been
violated or which constitution provided those rights to status
offenders. As a result, NC provided the Vcontentions” for this
point of error, but did not articulate the corresponding
“reasons” or provide the necessary “citations to the authorities

relied on.” HRAP Rule 28(b)(7).

6 HRE Rule l03(d) provided, as it does now, that “[n]othing in this
rule precludes taking notice of plain errors affecting substantial rights
although they were not brought to the attention of the court.” HRE Rule
103(d) (l993).

20

m F0R PUBLICATIQN IN WEST’S HAWAI‘I REPQRTS AND PAcIFIc REPGRTER m

Accordingly, the lCA did not err in deeming this point
of error waived for failure to provide argument as required by
HRAP Rule 28(b)(7).

B. The lCA Plainly Erred When lt Did Not Recognize That NC's
Adjudication As A Status Offender Violated His Statutory And
Constitutional Rights.

NC argues in his application that the lCA erred when it
declined to recognize as plain error the family court’s failure
to engage NC in a colloquy regarding the waiver of his right to
testify.

For reasons discussed further herein, we conclude that
NC's substantial rights were violated when he was adjudicated as
a status offender upon allegations that he violated a criminal
statute, As such, the lCA plainly erred when it did not
recognize this violation of NC's statutory and constitutional
rights. _e§ HRAP Rule 40.1 (“The supreme court, at its option,
may notice a plain error not presented.”); Kamanao, 103 Hawafi

at 319-20, 82 P.3d at 405-06; HFCR Rule 6l.

1. HRs section 571-511(2) nees Not Autherize Adjudieatiene
Based Upon Alleged Violations of Law.

0f relevance to this discussion is how children's cases
progress through family court pursuant to HRS chapter 57l. HRS
section 571-21 describes the initiation of a child's case, in

relevant part, as follows:

21

m F0R PUBLICATIQN 1N WEST’S HAWAI‘I REPQRTS AND PAcIFIc REP0RTER m

(a) Except as_provided_in subsection (b), whenever
the court is informed by any person that a minor is within
the purview of section 571-1l(1) or (2), the intake officer
shall make a preliminary investigation to determine whether
informal adjustment is suitable under section 571-3l.4 or
571-31.5. The court may authorize the filing of a petition,
may make whatever arrangement for informal adjustment that
is suitable under section 571-3l.4, 571-31.5, or 571-3l.6;
or may take such action as is otherwise allowed under this
chapter. Efforts to effect informal adjustment may be
continued not longer than three months without review by the
judge.

(b) ln cases of violation of a law or ordinance by a child,
the issuance of a citation or summons, when provided by law
or ordinance, shall be sufficient to invoke the jurisdiction
of the court, which may proceed to dispose of such a case
with or without preliminary investigation and the filing of
a petition.

HRS § 571-21(a)-(b) (2006) (emphases added). Notably, the intake
officer must initiate a preliminary investigation “whenever the
court is informed by any person that a minor is within the
purview of section 571-1l(l) or (2).” lg; (emphasis added).

This preliminary investigation may result in the intake officer
affording the minor with an opportunity for an informal voluntary
adjustment of behavior program gr with the court authorizing the
filing of a formal petition for a formal proceeding under HRS
chapter 57l. lg;

“lnformal adjustment” is defined as:

the effort by intake officers, the courts, or others to
provide a child referred to them or brought before them, and
where appropriate that child's family, opportunity and aid
before and in lieu of formally processing the child under
this chapter. The objective of this effort is to afford
opportunity and aid so that the child, and where appropriate
the child's family, may realize voluntary adjustment of
behavior and obtain counseling and edification so as to
better allow the child's appropriate emergence into adultj
society.

22

m F0R PUBLICATIQN IN VVEST’S HAWAI‘I REPQRTS AND PACIFIC REPQRTER m

HRS § 571-2 (2006) (emphases added). As defined by HRS chapter
57l, informal adjustment is a process that takes place prior to
and in place of formal proceedings under HRS chapter 57l. lgg
lmportantly, the objective of informal adjustment is to
realize “voluntary adjustment” of the child's behavior. lg; The
voluntary nature of informal adjustment is further reflected in
the preconditions that must be satisfied before this substitute
for formal processing is available. For a child reasonably
believed to come within the family court’s jurisdiction under HRS
section 571-ll(1) or section 571-11(2) or both, informal
adjustment Kmay be provided to the child by an intake officer
duly authorized by the family court gnly where the facts
reasonably appear to establish prima facie jurisdiction and are
admitted and where a consent is obtained from the child's parent,

guardian, or legal custodian, and the child, if of sufficient age

»and understanding.” HRS §§ 571-31.4(a), 571-31.5(a) (2006)

(emphasis added). Therefore, children reasonably believed to be

status offenders, law violators, or both, may be allowed to avoid

a formal action if: (l) the facts brought to the court’s
attention reasonably appear to establish prima facie
jurisdiction, (2) the child admits to those facts, (3) the

child's parent, guardian, or legal custodian consents to informal

23

m 1`=0R PUBLICATIQN 1N WEsT’s HAWAI‘I REPQRTS AND PACIFIC REP0RTER m

adjustment, and (4) the child, if of sufficient age and
understanding, consents to informal adjustment. §ee ig;
lt is possible that facts revealed during a preliminary

investigation may “reasonably appear to establish prima facie
jurisdiction” under both HRS section 571-1l(1) and HRS section
571-11(2). §§e igg ln that case, HRS section 571-31.6 provides

that

[w]hen a child is reasonably believed to come within section
571-11(1) and (2), the intake officer may exercise
discretion to process informal adjustment under section 571-
31.4 or 571-31.5. ln making that determination, the officer
shall be guided by the criteria set out in section 571-
3l.1(c)(1) to (5), taking into account the availability of
suitable method, program, or procedure for the child.

aaa § 571-31.6 30 P.3d 878, 891 (2001) (citing Cleveland v.

Cleveland, 57 Haw. 5l9, 520, 559 P.2d 744, 746 (1977); ln re Doe,

86 Hawafi 517, 520, 950 P.2d 701, 704 (Appi 1997)). HRS chapter
571 provides the family court with jurisdiction over children
under specific circumstances defined by section 571-1l. 0f
relevance to this case, section 571-l1(l) and section 571-11(2)
provide separate bases for asserting family court jurisdiction

with distinct requirements defined by statute.

25

m F0R PUBLICATIQN lN WEST’S HAWAI‘! REPQRTS AND PACIFIC REPQRTER m

b. section 571-1l(1) jurisdiction

HRS section 571-l1(l) provides the family court with
exclusive original jurisdiction for formal proceedings that
“[c]oncern[] any person who is alleged to have committed an act
prior to achieving eighteen years of age which would constitute a
violation or attempted violation of any federal, state, or local
law or municipal ordinance.” HRS § 571-11(1).

Formal proceedings under HRS section 571-11(1) may be
initiated by a citation, summons, complaint, or petition alleging
a violation of law or ordinance by the child. §§§ HRS § 571-
zi (2006). 2 0 ‘ »

c. section 571-11(2) jurisdiction

By contrast, section 571-11(2) provides the family

court with exclusive original jurisdiction for formal proceedings'

that
[c]oncern[] any child living or found within the circuit:

(A) Who is neglected as to or deprived of educational
services because of the failure of any person or agency to
exercise that degree of care for which it is legally
responsible;

(B) Who is beyond the control of the child's parent or other
custodian or whose behavior is injurious to the child's own

or others' welfare;

(C) Who is neither attending school nor receiving
educational services reguired by law whether through the
child's own misbehavior or nonattendance or otherwise; or

(D) Who is in violation of curfew[.]

HRS § 571-11(2) (emphases added).

26

m F0R PUBLICATIQN IN WEST’S HAWAI‘I REPQRTS AND PACIFIC REPQRTER m

Notably, section 571-11(2) does not include allegations
that a child has committed an act that would be considered a
violation of the law. Further, HRS section 571-11(2) proceedings
are not initiated by a citation or summons alleging a violation
of the law. §§§ HRS § 571-21(a)-(d). Moreover, HRS chapter 571
explicitly distinguishes between the allegations that provide the
family court with jurisdiction under section 571-1l(1) and those
that provide jurisdiction under section 571-11(2) in the

following definition:

~“[s]tatus offender” means any child coming within the family
court’s jurisdiction under section 571-11(2)(B), (C), or
(D). Such child is distinguished from (A) a law violator
under section 571-1l(l) who comes into the family court upon
allegations such person has committed an act which would
constitute a crime if committed by an adult, and (B) a
neglected child under section 571-1l(2)(A) and (9) and
chapter 587.

HRS § 571-2 (emphasis added).

Based on the definition of a “status offender” provided
by statute, a child who comes into the family court upon
allegations that he or she “has committed an act that would
constitute a crime if committed by an adult” does not come within
the family court’s jurisdiction under section 571-11(2). lgg
lndeed, research of Hawafi case law does not reveal any
appellate court decision that considered a petition brought

solely under section 571-11(2) jurisdiction based on allegations

1 that a child had committed acts that would constitute a crime if

27

m F0R PUBLICATI0N.IN WEST’S HAWAI‘I REP0RTS AND PACIFIC REPORTER m

committed by an adult. See, e.g;, ln re Doe, 84 HawaiH_41, 43,
928 P.2d 883, 885 (1996) (considering a petition filed under HRS
section 571-11(2)(B) that alleged the child was beyond the

control of her parents when she left home without permission); l

re Doe, 96 HawaiU 73, 75-77, 26 P.3d 562, 564-66 (2001)
(considering a petition filed under HRS section 571-11(2)(C) that
alleged forty-nine days of unexcused absences and a separate
petition filed under HRS section 571-1l(1) alleging criminal
contempt of court).

d. distinct procedural requirements and differences

There are significant procedural requirements and
differences between jurisdiction based on section 571-11(l) and
section 571-11(2). Of relevance to this case, HRS section 571-44
requires that: “[n]o child under the age of twelve shall be
adjudged to come within section 571-11(1) without the written
recommendation of a licensed psychologist or of a psychiatrist or
other physician duly qualified by special training and experience
in the practice of child psychiatry.” HRS § 571-44.

lmportantly, the validity of allegations brought
against a child pursuant to section 571-11(1) must meet a higher
burden of proof than allegations brought pursuant to section 571-
11(2). _§e HRS § 571-41(c) (providing that petitions alleging

the court’s jurisdiction under section 571-11(1) “shall require

28

m F0R PUBLICATION IN WEST’S HAWAI‘I REPoRTs AND PACIFIC REPQRTER m

proof beyond a reasonable doubt in accordance with rules of
evidence applicable to criminal cases; provided that no child who
is before the court under section 571-l1(1) shall have admitted
against the child any evidence in violation of the child's rights
secured under the constitution of the United States or the State
of Hawaii”).

Further, HRS chapter 571 provides different actions
that the family court is authorized to take following the
adjudication of a child under section 571-11(1) jurisdiction or
under 571-11(2) jurisdiction. Of relevance here, a child
adjudicated under section 571-11(11 may be placed on probation or
fined. §p§ HRS § 571-48(1) (2006). However, a child adjudicated
under section 571-11(2) may not be placed on probation but may be
placed under protective supervision. HRS § 571-48(2).
Significantly, HRS chapter 571 defines “protective supervision”

3 S ~
a legal status created by court order in proceedings not
involving violations of law but where the legal custody of
the minor is subject to change, whereby the minor is
permitted to remain in the minor’s home or in a community
residential or nonresidential program under the supervision
of the court or an agency designated by the court and
subject to return to the court during the period of
protective supervision.

HRS § 571-2 (emphasis added).
ln summary, the plain language of HRS chapter 571
provides the following relevant guidance: (l) section 571-11(2)

does not provide the family court with jurisdiction for formal

29

m F0R PUBLICATI0N IN WEST’S HAWAI‘! REPQRTS AND PACIFIC REPQRTER m

proceedings that involve allegations of violations of`law, ppg
HRS §§ 571-1l(2), 571-2; (2) children alleged to have violated
the law under section 571-11(l) must receive the constitutional
protections and standard of proof beyond a reasonable doubt in
accordance with rules applicable to criminal cases, §§§ HRS §
571-41(c); and (3) formal proceedings that involve alleged
violations of law are not appropriate for children under twelve
years old unless a qualified physician or psychologist provides a

written recommendation to the contrary, see HRS § 571-44.

2. The Family Court Erred In Adjudicating NC As A Status
0 Offender Based On The A11egations Of The Amended
Petition.

The family court’s adjudication of NC as a status
offender was not authorized by HRS section 571-11(2) jurisdiction
and violated the requirements of HRS chapter 57l.

NC did not receive informal adjustment in lieu of
formal proceedings. Rather, as stated previously, the prosecutor
filed a formal petition with the family court on August 4, 2004,
which alleged that NC had “violated or attempted to violate the
law” through four separate counts of “committing the offense of
Sexual Assault in the Third Degree, in violation of Section 707-
732(1)(b).”

On September 29, 2004, the prosecutor amended the

petition to restate the four counts against NC as “committing the

30

'm F0R PUBLICATIQN IN WEST’S HAWAI‘I REPGRTS AND PACIFIC REP0RTER m

offense of Sexual Assault in the Third Degree, in violation of
Section 707-7332(1)(b) [sic], [HRS], as amended, brining [sic]
him before this Court as a Person in Need of Supervision under
Sections 571-11(2) and 571-44, [HRS][l]”

Although the amendments attempted to frame the petition
under HRS section 571-11(2) jurisdiction, the allegations against
NC continued to assert that he had violated H8S section 707-
732(1)(b). The amended petition did not allege educational
neglect, lack of control by NC's parents, nonattendance at
school, or a violation of curfew. §p§ HRS § 571-11(2)(A)-(D).
Neither did the petition state that NC had engaged in behavipr
that was injurious to himself or others.

As set forth in HRS section 571-41(c), the allegations
of the petition determine the burden of proof and the substantive
rights that must apply to a formal actionr HRS § 571-41(c).
Allegations of law violations in a petition invoke a higher
burden of proof and the presence of federal and state
constitutional protections during the adjudication proceeding.
lg; Therefore, based on the allegations of the amended petition,
the family court was obligated to comply with the requirements of
a formal proceeding conducted under HRS section 571-11(1)

jurisdiction, as defined by HRS sections 571-41(c) and 571-44.

31

m F0R PUBLICAT!QN 1N WEST’S HAWAI‘I REPQRTS AND PAcIFIc REPQRTI:R m

Nevertheless, the family court’s September 26, 2006
decree found that NC was a status offender and that “the material
allegations of the petition(s) ha[d] been proved by a
preponderance of the evidence[.]” As the allegations against NC

were based on law violations, HRS section 571-41(c) required that

.such allegations be proven beyond a reasonable doubt. HRS § 571-

41(c). The family court appeared to acknowledge this requirement
in its December 19, 2006 findings of fact, conclusions of law and
order denying the motion for reconsideration where, in contrast
to the decree, it stated that “[b]ased on the reports submitted,
the court found that the allegations were proven beyond a 1
reasonable doubt.” The confusion created by the allegations
against NC is further reflected when the order finds that “[NC]
was found to be a person in need of supervision, not a law
violator, based on his age[,]” yet concludes that “the minor was
properly adjudicated under that section [of the statutes
pertaining to sexual assault] for behavior committed prior to the
age of 18 that would constitute a violation of state law.”
'Although the family court’s September 26, 2006 decree
and December 19, 2006 order both state that the allegations of
law violations against NC had been proven, the record in this
case reflects that NC was eleven years old at the time of his

adjudication. As such, a written recommendation by a qualified

32

m FoR PUBLICATIQN IN WEsT’s HAWAI‘I REPQRTS AND PACIFIC REPQRTER m

physician or psychologist was required before NC could be
adjudged to come within section 571-11(1) jurisdiction upon law
violation allegations. §p§ HRS § 571-44. The record in this
case does not contain such a written recommendation.

Therefore, NC was adjudicated for alleged violations of
a criminal statute in contravention of the protection provided
for children his age by HRS section 571-44 and the constitutional
protections applied to law violation proceedings by HRS section
571-41(c) and the decisions of Hawaii’s courts, §§p ln re Doe,
62 Haw. 70, 72-73, 610 P.2d 509, 511 (1980) (recognizing “a
juvenile’s entitlement to adequate written notice, notification
of a right to counsel, the right to confront and cross-examine
witnesses, and the privilege against self-incrimination at an
adjudicatory stage” of proceedings which may result in commitment
to a state institution, as established in ln re Gault, 387 U.S. 1
(1967)); ln re TC, 121 Hawafi at 99-102, 214 P.3d at 1089-92
(holding that a minor alleged, pursuant to HRS § 571-1l(1), to
have committed law violations shall be advised of his or her
right to testify, and that, where he or she does not testify, the
family court shall obtain an on-the-record waiver of that right).

Accordingly, the family court erred in proceeding under
HRS section 571-11(2) jurisdiction based on the material

allegations of the amended petition. NC's substantial rights

33

m F0R PUBLICATIQN 1N WEST’S HAWAI‘I REPQRTS AND PAclFlc REPQRTER m

were violated when he was adjudicated for alleged law violations
without the statutorily required recommendation of a qualified
physician or psychologist, HRS § 571-44, and without the
constitutional protections that apply to formal proceedings
conducted under HRS section 571-11(1) jurisdiction, sep ln re TC,
121 HawaFi at 99-100, 214 P.3d at 1089-90; HRS § 571-41(c). As
such, the family court’s adjudication of NC is plain error. §e§
Kamanao, 103 HawaiH_at 319-20, 82 P.3d at 405-06; HFOR Rule 6l.
lV. CONCLUSlON

Having concluded that NC's substantial rights were
violated in this case, we vacate the lCA;s June 26, 2009 SDO and
October 28, 2009 judgment on appeal, and reverse the family

court’s September 26, 2006 decree.

Julie Kai Barreto, §§ §

for petitioner/minor-

app€llant /V-.,_-_»=_ a~.»\»§

Linda L. Walton,

Deputy Prosecuting Attorney, &Qw~€»D“Hk1W‘
for respondent/plaintiff-

appellee

34